DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-16, 18-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches an amusement ride or bogie comprising the structure required by respective independent claims 1, 9 and 16, 23.  Specifically, independent claims 1 and 9 are directed to the amusement ride comprising a track and bogie. The track portion comprises a run and a flange extending from an upper portion of the run. A width of the flange increases to a maximum width within at least a first or second end section of the track. The bogie has defined first lateral wheels, second lateral wheels and mechanism.  With respect to claims 16 and 23, the bogie components are more narrowly defined, including a prescribed angle of a first plane (relative to a vertical center plane) which the two first lateral wheels are arranged on. The mechanism of the bogie is configured so a magnitude of force increases with increasing separation between the second lateral wheel on one side of the vertical plane and the second lateral wheel on the other side of the vertical plane. The claimed arrangements for the amusement ride and bogie allow a rider of the amusement ride to come to a safe and non-jarring stop. Moreover, the bogie, using its passive breaking system, cannot be easily overcome by rider tampering.   One having ordinary skill in the art would not have found it obvious to modify a traditional zip line track or bogie system in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Pabst et al. (US Pub. No. 2002/0134276) and Feuz al al. (US Pat. No. 4,957,047)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711